Exhibit 99.1 Semi-Annual Servicer’s Certificate AEP Texas Central Company, as Servicer AEP Texas Central Transition Funding III LLC Pursuant to Section 4.01(c)(ii) of the Transition Property Servicing Agreement dated as of March 14, 2012 (the "Agreement") between AEP Texas Central Company, as Servicer and AEP Texas Central Transition Funding III LLC, as Note Issuer, the Servicer does hereby certify as follows: Capitalized terms used herein have their respective meanings as set forth in the Agreement. References herein to certain sections and subsections are references to the respective sections of the Agreement. Collection Periods: Jun-2013 to Nov-2013 Payment Date: 12/02/2013 1. Collections Allocable and Aggregate Amounts Available for the Current Payment Date: i. Remittances for the 06/13 Collection Period (1) ii. Remittances for the 07/13 Collection Period iii. Remittances for the 08/13 Collection Period iv. Remittances for the 09/13 Collection Period v. Remittances for the 10/13 Collection Period vi. Remittances for the 11/13 Collection Period (2) vii. Investment Earnings on Collection Account viii. Investment Earnings on Capital Subaccount ix. Investment Earnings on Excess Funds Subaccount x. Investment Earnings on General Subaccount xiv. General Subaccount Balance (sum ofi through xiii above) xi. Excess Funds Subaccount Balance as of Prior Payment Date xii. Capital Subaccount Balance as of Prior Payment Date xvii. Collection Account Balance (sum ofxiv through xvi above) (1) June remittances include the previous year's true-up, which was settled on June 25, 2013. (2) November remittances do not include the previous year's true-up, which will be settled on December 23, 2013. 2. Outstanding Amounts as of Prior Payment Date: i. Tranche A-1 Outstanding Amount ii. Tranche A-2 Outstanding Amount iii. Tranche A-3 Outstanding Amount iv. Aggregate Outstanding Amount of all Tranches of Notes {Add Other Series as applicable} v. Aggregate Outstanding Amount of all Tranches of Notes 3. Required Funding/Payments as of Current Payment Date: Tranche Principal Due i. Tranche A-1 ii. Tranche A-2 iii. Tranche A-3 iv. For all Tranches of Notes {Add Other Series as applicable} Interest Days in Interest Principal Tranche Rate Period (1) Balance Interest Due v. Tranche A-1 0.88% vi. Tranche A-2 1.98% vii. Tranche A-3 2.84% viii. For all Tranches of Notes {Add Other Series as applicable} Required Level Funding Required ix. Capital Subaccount Notes: 1.On 30/360 day basis for initial payment date; otherwise use one-half of annual rate. 4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of Indenture: i. Trustee Fees and Expenses ii. Servicing Fee iii. Administration Fee iv. Operating Expenses v. Semi-Annual Interest (including any past-due for prior periods) Per $1000 of Original Tranche Aggregate Principal Amount 1. Tranche A-1 Interest Payment 2. Tranche A-2 Interest Payment 3. Tranche A-3 Interest Payment {Add Other Series as applicable} vi. Principal Due and Payable as a Result of Event of Default or on Final Maturity Date Per $1000 of Original Tranche Aggregate Principal Amount 1. Tranche A-1 Principal Payment 2. Tranche A-2 Principal Payment 3. Tranche A-3 Principal Payment {Add Other Series as Applicable} vii. Semi-Annual Principal Per $1000 of Original Tranche Aggregate Principal Amount 1. Tranche A-1 Principal Payment 2. Tranche A-2 Principal Payment 3. Tranche A-3 Principal Payment {Add Other Series as Applicable} viii. Funding of Capital Subaccount (to required level) ix. Investment Earnings on Capital Subaccount Released to Note Issuer x. Deposit to Excess Funds Subaccount xi. Released to Note Issuer upon Retirement of all Notes xii. Aggregate Remittances as of Current Payment Date 5. Outstanding Amount and Collection Account Balance as of Current Payment Date (after giving effect to payments to be made on such Payment Date): Tranche i. Tranche A-1 ii. Tranche A-2 iii. Tranche A-3 iv. Aggregate Outstanding Amount of all Tranches of Notes {Add Other Series as applicable} v. Aggregate Outstanding Amount of all Tranches of Notes vi. Excess Funds Subaccount Balance vii. Capital Subaccount Balance viii. Aggregate Collection Account Balance 6. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to Section 8.02(e) of Indenture): i. Excess Funds Subaccount ii. Capital Subaccount iii. Total Withdrawals 7. Shortfalls In Interest and Principal Payments as of Current Payment Date: i. Semi-annual Interest Tranche 1. Tranche A-1 Interest Payment 2. Tranche A-2 Interest Payment 3. Tranche A-3 Interest Payment {Add Other Series as Applicable} ii. Semi-annual Principal Tranche 1. Tranche A-1 Principal Payment 2. Tranche A-2 Principal Payment 3. Tranche A-3 Principal Payment {Add Other Series as Applicable} 8. Shortfalls in Required Subaccount Levels as of Current Payment Date: i. Capital Subaccount IN WITNESS HEREOF, the undersigned has duly executed and delivered this Semi-Annual Servicer’s Certificate this19th day of November, 2013. AEP TEXAS CENTRAL COMPANY, as Servicer By: /s/ Julia A. Sloat Name: Julia A. Sloat Title: Treasurer
